BLACK, Judge.
Deangelo Wilson challenges the revocation of his probation and resulting sentence as well as his judgment and sentence for the new conviction of burglary of a dwelling. We affirm the revocation of his probation as well as the judgment and sentence for the burglary conviction without comment. However, we remand the probation violation case for the correction of two scrivener’s errors in the order of revocation.
The written sentence in Wilson’s probation violation case fails to comport with the oral sentence retaining the youthful offender designation, and we must remand for entry of a corrected sentence. See Villanueva v. State, 120 So.3d 612, 612-13 (Fla. 2d DCA 2013). Additionally, the order states that Wilson admitted the charged violations; however, the record reflects that Wilson did not admit to a violation of condition 5 but that the trial court found him in violation of that condition following an evidentiary hearing. See Senat v. State, 62 So.3d 1236, 1236 (Fla. 2d DCA 2011) (remanding for correction of errors in conditions violated in probation violation order). On remand, the trial court is directed to correct the order.
Affirmed; remanded with directions.
CASANUEVA and KHOUZAM, JJ„ Concur.